384 S.E.2d 306 (1989)
In the Matter of DEPARTMENT OF CRIME CONTROL AND PUBLIC SAFETY, Petitioner,
v.
Walter J. FEATHERSTON, Sr., and North Carolina Employment Security Commission, Respondents.
No. 8910SC93.
Court of Appeals of North Carolina.
October 17, 1989.
*307 Atty. Gen. Lacy H. Thornburg by Asst. Atty. Gen. Linda Anne Morris, Raleigh, for petitioner-appellant.
Hensley, Huggard, Seigle, Obiol, and Bousman by John A. Obiol, for respondent-appellee Featherston.
C. Coleman Billingsley, Jr. for respondent-appellee Employment Security Com'n.
WELLS, Judge.
An appeal from a decision of the Employment Security Commission raises but two questions for review: (1) whether the evidence before the Commission supports its findings of fact and (2) whether the facts found sustain the Commission's conclusions of law. Intercraft Industries v. Morrison, 305 N.C. 373, 289 S.E.2d 357 (1982). Employer lodged no exception to the Commission's findings of fact, therefore, those findings are presumed supported and are binding on appeal. N.C.Gen.Stat. § 96-15(i) (1988); Hagen v. Peden Steel and Employment Sec. Comm., 57 N.C. App. 363, 291 S.E.2d 308 (1982). Consequently, the only issue before us is whether the Commission's findings of fact support its conclusion of law that claimant was not discharged for misconduct or substantial fault connected with his employment.
*308 A claimant will be disqualified from receiving unemployment benefits if he is discharged from employment "for misconduct connected with his work." N.C.Gen.Stat. § 96-14(2). Misconduct under this standard is defined as
conduct evincing such willful or wanton disregard of an employer's interest as is found in deliberate violations or disregard of standards of behavior which the employer has the right to expect of his employee, or in carelessness or negligence of such degree or recurrence as to manifest equal culpability, wrongful intent or evil design, or to show an intentional and substantial disregard of the employer's interests or of the employee's duties and obligations to his employer.
Id. (Emphasis added.) A claimant may also be disqualified from receiving benefits if discharged from employment "for substantial fault on his part connected with his work not rising to the level of misconduct." Id. § 96-14(2A). Under this lower standard, substantial fault includes
those acts or omissions of employees over which they exercised reasonable control and which violate reasonable requirements of the job but shall not include (1) minor infractions of rules unless such infractions are repeated after a warning was received by the employee [.]
Id. (Emphasis added.) These statutes are to be strictly construed in favor of the claimant, and the employer has the burden of proving that the claimant is disqualified. Barnes v. The Singer Co., 324 N.C. 213, 376 S.E.2d 756 (1989).
Measuring the Commission's findings against these standards, we conclude that the superior court properly upheld the Commission's ruling that claimant was not disqualified from receiving unemployment benefits. Although claimant's associations arguably placed him in violation of the departmental rule prohibiting dealings with criminals, such conduct would not rise to the level of substantial fault under G.S. § 96-14(2A) absent claimant's repetition of the violation after a warning. No such repetition occurred here. Upon being counseled regarding the departmental rule, claimant ceased all of his objectionable associations. Because we determine that claimant's conduct is not within the more liberal standard of a substantial fault analysis under G.S. § 96-14(2A), we need not reach the question of whether his conduct falls within the stricter standard of misconduct under G.S. § 96-14(2).
Affirmed.
PHILLIPS and PARKER, JJ., concur.